Citation Nr: 1715138	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  01-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for essential hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II.

2.  Entitlement to service connection for pulmonary hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II.

3.  Entitlement to an increased initial rating, in excess of 10 percent, and effective date prior to May 29, 2003, for service connection, for hemorrhoids.

4.  Entitlement to increased initial ratings, in excess of 10 percent from May 29, 2003, and 30 percent from November 6, 2009, and effective date prior to May 29, 2003, for service connection, for anemia.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a February 2006 decision, the Board denied service connection for hemorrhoids, essential hypertension, and pulmonary hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in December 2009, the Court vacated the Board's denial of those service connection claims and remanded the case for readjudication in accordance with the decision.  The claims were again denied by the Board in July 2013 and were subsequently appealed.  In a Joint Motion for Remand dated March 2014, the Court vacated the Board's denial and remanded the issues for readjudication in accordance with the Joint Motion.  The Board denied the claims in a September 2014 rating decision, and they were again appealed.  In a November 2015 Joint Motion for Remand, the Court once more vacated and remanded the issues for readjudication in accordance with the Joint Motion. 

In June 2005, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ) who has since left the Board.  A transcript of the hearing is associated with the record.  In May 2010, the Veteran was offered the opportunity to have an additional Board hearing, which he declined. 

The Veteran's then-representative, in July 2016, waived the 30 day waiting period following issuance of the July 2016 supplemental statement of the case and requested that the Veteran's case be forwarded to the Board immediately.  In an October 2016 phone call with the Veteran, he indicated that he wanted the Board/Veterans Benefit Administration/RO to make a decision in his appeal within 30 days.

The Board notes that the Veteran's claims for service connection for a psychiatric disorder, to include panic disorder or an anxiety disorder, to include as secondary to hemorrhoids, and for service connection for ischemic heart disease, to include as due to herbicide exposure, were remanded by the Board in September 2014 for further development.  These claims have not been returned to the Board; thus they are not before the Board at this time.

The issues of entitlement to increased ratings for hemorrhoid and anemia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  A will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's current essential hypertension did not manifest during service or within one year of separation from service, was not caused by his service, and was not caused or aggravated by service-connected hemorrhoids and diabetes mellitus, type II.

2.  The Veteran's current pulmonary hypertension did not manifest during service, was not caused by his service, and was not caused or aggravated by service-connected hemorrhoids and diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for essential hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for pulmonary hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in January 2000, March 2001, and July 2003. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claims on appeal.  The examinations adequately provide the findings necessary to a resolution of the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability. Additional disability resulting from the aggravation (worsening beyond its natural progression) of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). This is a theory of entitlement referred to as "secondary service connection."

Hypertension

Hypertension is defined as diastolic blood pressure of predominantly 90 or greater, or systolic blood pressure of predominantly 160 or greater with a diastolic blood pressure of less than 90.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).


Essential Hypertension

The Veteran contends that he has essential hypertension that is related to his military service, to include being secondary to service-connected hemorrhoids and diabetes mellitus, type II.   The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's current essential hypertension became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.

On review of the Veteran's service treatment records, the Board finds that there are no reports or indications that essential hypertension was treated or diagnosed during service.  The Veteran's pre-induction examination in June 1969 revealed clinically normal heart and vascular system.  His blood pressure was 132/70.  In his June 1969 report of medical examination, he denied symptoms such as high blood pressure.  No defects were noted in August 1969.  His April 1971 separation examination revealed clinically normal heart and vascular system.  His blood pressure was 100/62.

At his June 2005 hearing,  the Veteran testified to being diagnosed with hypertension in 1998.  The Veteran's contemporaneous service records fail to show that the onset of essential hypertension occurred during service. 

The totality of the evidence fails to show that the onset of any current essential hypertension occurred during the Veteran's service.  No medical professional has reported that the onset of any current essential hypertension was the Veteran's military service. 

The pertinent medical evidence that has been presented shows that the Veteran has been diagnosed with essential hypertension since 1998.  Records prior to that fail to show a diagnosis of hypertension.  In this regard, the Board observes that the Veteran denied a history of hypertension in April 1984.  In a June 1999 treatment record, the Veteran reported that his hypertension was diagnosed in 1998.  A record in November 1999 confirmed that the Veteran had essential hypertension.  None of the Veteran's treatment records contain any opinion relating essential hypertension to his military service.  No medical professional has provided any opinion indicating that any diagnosed essential hypertension was manifest to a degree of 10 percent or more within one year from the Veteran's discharge from service.  The only medical opinion of record, that of an October 2010 VA examiner, indicates that the Veteran's essential hypertension is not related to his military service.  At the October 2010 VA examination, the Veteran reported that he was not told about hypertension until 1998.  The examiner noted that the Veteran's medical record within two years of active duty was silent for hypertension.  Following examination, he was diagnosed with essential hypertension.  The examiner opined that essential hypertension was not related to the Veteran's military service.  The examiner noted that the Veteran's STRs were silent for hypertension.  The opinion was based on medical literature review, medical record review, and clinical experience.  The opinion provides a clear rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The pertinent medical evidence that has been presented shows a current diagnosis of essential hypertension; however, the evidence does not contain medical opinions relating any currently diagnosed essential hypertension to the Veteran's military service.  Indeed, the Veteran has not contended that any medical professional has opined that his essential hypertension is related to his military service.  The Veteran's contentions during this appeal do not indicate that he had hypertension in service or symptoms associated with hypertension in service or within one year of service discharge. 

The probative medical evidence simply fails to adequately establish any nexus between any current essential hypertension and the Veteran's military service on a direct basis.  As noted above, the earliest indication of essential hypertension is in 1998, more than two decades after the Veteran was discharged from service.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  No medical professional has provided any opinion indicating that the Veteran's essential hypertension is related to his military service.  The only opinion of record is that of the October 2010 examiner, which is not contradicted.  Without competent evidence of an association between current essential hypertension and his active duty, service connection for essential hypertension on a direct or chronic disease presumptive basis is not warranted. 

Pulmonary Hypertension

The Veteran contends that he has pulmonary hypertension that is related to his military service, to include being secondary to hemorrhoids and diabetes mellitus, type II.  As for service connection on a presumptive basis, the Board observes that hypertension is listed in 38 C.F.R. § 3.309(a) as a cardiovascular-renal disease.  However, pulmonary hypertension is defined as increased pressure within the pulmonary arterial circulation.  See Dorland's Illustrated Medical Dictionary, 909 (31st ed. 2007).  Additionally, VA's rating criteria characterizes pulmonary hypertension as a nontuberculous respiratory disease.  See 38 C.F.R. § 4.97, Diagnostic Code 6817 (2016).  Therefore, as pulmonary hypertension is not indicated as a cardiovascular-renal disease, the Board finds that presumptive service connection is not for application.  As such, the Board will only adjudicate the Veteran's claim on a direct basis and secondary basis.

There is no finding that pulmonary hypertension was treated or diagnosed during service.  The Veteran's pre-induction examination in June 1969 revealed clinically normal heart, lungs and chest.  In his June 1969 report of medical examination, he denied all symptoms listed on the report.  No defects were noted in August 1969.  His April 1971 separation examination revealed clinically normal heart, lungs and chest. 

There is no indication in the Veteran's STRs that he incurred a specific event, injury or disease to his respiratory system.  There is also no indication that pulmonary hypertension had its onset in service.  Indeed, the Veteran had not contended that he had pulmonary hypertension in service.  The Veteran's contemporaneous service records fail to show that the onset of pulmonary hypertension was during service. 

The totality of the evidence fails to show that the onset of any current pulmonary hypertension occurred during the Veteran's service.  No medical professional has reported that the onset of any current pulmonary hypertension began during the Veteran's military service. 

The Board notes that the pertinent medical evidence that has been presented shows that the Veteran has been diagnosed with pulmonary hypertension since January 2003.  None of the Veteran's treatment records contain any opinion relating pulmonary hypertension to his military service.  The only medical opinion of record, that of an October 2010 VA examiner, indicates that the Veteran's pulmonary hypertension is not related to his military service.  At the October 2010 VA examination, the Veteran reported that his pulmonary hypertension occurred in 2003 when his mitral valve problem started getting worse.  He was advised that blood was backing up in his heart and that was causing pressure in the arteries.  It was confirmed on cardiac catheterization.  Following examination, he was diagnosed with pulmonary hypertension.  The examiner opined that it was not related to the Veteran's military service.  The examiner noted that the Veteran's STRs and medical record within 18 months of active duty were silent for pulmonary hypertension.  The opinion was based on medical literature review, medical record review and clinical experience. 

The pertinent medical evidence that has been presented shows a current diagnosis of pulmonary hypertension; however, the evidence does not contain medical opinions relating any currently diagnosed pulmonary hypertension to the Veteran's military service.  Indeed, the Veteran has not contended that any medical professional has opined that his pulmonary hypertension is related to his military service.  The Veteran's contentions during this appeal do not indicate that he had pulmonary hypertension in service. 

The probative medical evidence simply fails to adequately establish any nexus between any current pulmonary hypertension and the Veteran's military service. On a direct basis, as noted above, the earliest indication of hypertension is in 1998, more than two decades after the Veteran was discharged from service.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  No medical professional has provided any opinion indicating that the Veteran's pulmonary hypertension is related to his military service.  The only opinion of record is that of the October 2010 examiner, which is not contradicted.  Without competent evidence of an association between current pulmonary hypertension and his active duty, service connection for pulmonary hypertension is not warranted on a direct basis.   

Essential and Pulmonary Hypertension on a Secondary Basis

The Board also finds that the preponderance of the evidence is against the claim of entitlement to service connection for essential and pulmonary hypertension on a secondary basis as due to service-connected hemorrhoids and diabetes mellitus, type II.  

An April 2016 VA examination report showed that the examiner reviewed the Veteran's claims file, associated medical records, and medical literature.  The examiner opined that the Veteran's essential and pulmonary hypertension was not due to or aggravated by diabetes.  The provided rationale noted that hypertension had its onset prior to that of diabetes mellitus, type II.  Additionally, the examiner noted that the Veteran's renal functions were normal, specifically normal creatine with no urine protein thus no aggravation was present.  The examiner also opined that the Veteran's hypertension (essential and pulmonary) was not due to or aggravated by his service-connected hemorrhoids or secondary anemia.  The provided rationale was that the Veteran essential and pulmonary hypertension was stable and under control.  The Veteran was noted to be on only one anti-hypertensive medication at the time of the examination.  While the Veteran's blood pressure was noted to fluctuate over time, there was no correlation with anemia or hemorrhoid bleeding.  The examiner remarked that generally, if an individual had bleeding and/or anemia, the blood pressure would be low and not high.  The examiner also reported that the Veteran's pulmonary hypertension had remained stable over time and it had not worsened.  There was no pathophysiologic mechanism for the service-connected rectal condition of hemorrhoids and anemia to cause or aggravate essential hypertension or pulmonary hypertension.  

The Board acknowledges the Veteran's opinion that he has essential and pulmonary hypertension as a result of service, as well as due to or aggravated by service-connected hemorrhoids and diabetes mellitus, type II.  Causation and aggravation are not determinations that can be made by observation with one's senses in a case such as this, where the condition manifested years after service and where there is no discernible way of accurately observing a connection between hypertension and diabetes mellitus, type II, hemorrhoids or anemia.  Nor is any such link a simple question; but rather, these are complex questions typically answered after research by medical professionals.  The Veteran's causation and aggravation assertions are not competent evidence as he has not shown that he has the medical training or experience to diagnosis his hypertension etiology.

For these reasons, the Board finds that the preponderance of the evidence weighs against the claims for service connection for essential and pulmonary hypertension to include as due to or aggravated by service-connected hemorrhoids and diabetes mellitus, and the claims must be denied.  38 U.S.C.A. § 5107 (b)(West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for essential hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II, is denied.

Entitlement to service connection for pulmonary hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II, is denied.


REMAND

With regard to the Veteran's claims of entitlement to increased initial ratings and earlier effective dates for hemorrhoids and anemia, a March 2016 rating decision effectuated the Board's March 2016 grant of service connection for hemorrhoids and assigned an initial 10 percent rating for hemorrhoids from May 29, 2003, and a separate initial rating of 10 percent for anemia from May 29, 2003, and 30 percent from November 16, 2009.  The Veteran filed a notice of disagreement in June 2016, disagreeing with the ratings and effective dates assigned.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued concerning that issue, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issues of entitlement to increased initial ratings and earlier effective dates for the grants of service connection for the Veteran's service-connected hemorrhoids and anemia.  Inform the Veteran that he must file a substantive appeal if he desires appellate review of any of the issues.  Thereafter, the case should be returned to the Board only if he perfects an appeal as to any of the issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


